DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1-9 and 10-17, drawn to an injector and a nozzle.
II.	Claims 1-9 and 18-20, drawn to an injector for a catalytic reactor.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related injector assembly. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention II requires a catalytic reactor which is not required for Invention I.  Invention I can be utilized in a standard combustor for a gas turbine engine. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Invention I, II and III can be practiced independently of each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Alicia Carroll on 03/02/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18020 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “134” and “144” in Figs. 2A-C and 3 as described in the specification, p. 8 ll. 16-19.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing, MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maghon (5,062,792).

    PNG
    media_image1.png
    756
    644
    media_image1.png
    Greyscale

In re Claim 1:  Maghon teaches a nozzle (16) comprising: 
an outer gas flow path (annotated, 4 for air LH); 
an inner gas flow path (annotated, 3 for air LP) radially inward (see figure) from the outer gas flow path; 
a liquid flow path (annotated, 12 for oil OH) defined radially between the inner gas flow path and the outer gas flow path (see figure); and 
a core conduit (annotated) defined radially inward from the inner gas flow path. 
In re Claim 2:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the core conduit is coaxial (see figure) with the outer gas flow path and the inner gas flow path. 
In re Claim 3:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the core conduit is defined within a core nozzle shell (see figure). 
In re Claim 4:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the core conduit is in fluid communication with a first gas source (GP). 
In re Claim 5:  Maghon teaches the invention as claimed and as discussed for Claims 1 and 4, above.  Maghon further teaches wherein the inner gas flow path and the outer gas flow path are in fluid communication with a second gas source (air) different from the first gas source. 
In re Claim 6:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the liquid flow path is defined between an inner diameter liquid distributor (annotated) and an outer diameter liquid distributor (annotated). 
In re Claim 7:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the inner gas flow path is defined between an inner heat shield (annotated) and a core nozzle shell (see figure). 
In re Claim 8:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the outer gas flow path defined between (see figure) an outer nozzle shell (annotated) and an outer heat shield (annotated). 
In re Claim 9:  Maghon teaches the invention as claimed and as discussed for Claims 1 and 8, above.  Maghon further teaches an outer housing gas flow path (compressed air flow around the nozzle) defined radially outward from (see figure) the outer nozzle shell 
In re Claim 10:  Maghon teaches an injector assembly comprising: 
an outer housing (1 from patent 4,701,124 incorporated by reference, col. 1 ll. 23-26); 

    PNG
    media_image2.png
    576
    535
    media_image2.png
    Greyscale

a nozzle (16) positioned within the outer housing, the nozzle including: 
an outer gas flow path (annotated, 4 for air LH); 
an inner gas flow path (annotated, 3 for air LP) radially inward (see figure) from the outer gas flow path; 
a liquid flow path (annotated, 12 for oil OH) defined radially between the inner gas flow path and the outer gas flow path (see figure); and 
a core conduit (annotated) defined radially inward from the inner gas flow path; and 
an outer housing gas flow path defined radially outward from the nozzle between an inner surface of the outer housing and an outer surface of the nozzle (annotated outer nozzle shell). 
In re Claim 11:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches a gas manifold (for air) in fluid communication with at least one of the inner gas flow path or the outer gas flow path of the nozzle. 
In re Claim 12:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches at least one strut (inherently present to connect the combustor to the housing) operatively connecting the nozzle to the outer housing. 
In re Claim 13:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches wherein the core conduit is coaxial with the outer gas flow path, the inner gas flow path and the outer housing gas flow path (see Fig. 1 of 4,701,124). 
In re Claim 16:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches wherein a mixing zone defined downstream from an outlet of the nozzle has an air-to-liquid ratio of 400 to 1 (since most of the liquid is evaporated). 
In re Claim 17:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches wherein a pressure drop across at least one of the core conduit or the outer housing gas flow path (from the outer housing gas flow path) from a first position upstream from the nozzle to a second position downstream from the nozzle is 3 inches of water pressure or less (since outer housing flow path contains air, the pressure drop is only across the combustor wall).
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 2016/0265778; IDS ref).
In re Claim 1:  Patel teaches a nozzle (10) comprising: 
an outer gas flow path (having 86); 
an inner gas flow path (having 78) radially inward (see Figs. 1 and 2) from the outer gas flow path; 
a liquid flow path (70) defined radially between the inner gas flow path and the outer gas flow path (see Figs. 1 and 2); and 
a core conduit (having 52) defined radially inward (see Fig. 1) from the inner gas flow path. 
In re Claim 2:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the core conduit is coaxial with (see Fig. 1) the outer gas flow path and the inner gas flow path. 
In re Claim 3:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the core conduit is defined within a core nozzle shell (40). 
In re Claim 4:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the core conduit is in fluid communication with a first gas source (12). 
In re Claim 5:  Patel teaches the invention as claimed and as discussed for Claims 1 and 4, above.  Patel further teaches wherein the inner gas flow path and the outer gas flow path are in fluid communication with a second gas source (air) different from the first gas source. 
In re Claim 6:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the liquid flow path is defined between an inner diameter liquid distributor (56/72) and an outer diameter liquid distributor (64/60). 
In re Claim 7:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the inner gas flow path is defined between an inner heat shield (56) and a core nozzle shell (40). 
In re Claim 8:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the outer gas flow path defined between an outer nozzle shell (80) and an outer heat shield (64). 
In re Claim 9:  Patel teaches the invention as claimed and as discussed for Claims 1 and 8, above.  Patel further teaches an outer housing gas flow path (from 96 to radially outward of 100) defined radially outward from the outer nozzle shell (80).
In re Claim 10:  Patel teaches an injector assembly (10) comprising: 
an outer housing (100); 
a nozzle (10) positioned within the outer housing (see Fig. 1), the nozzle including: 
an outer gas flow path (having 86); 
an inner gas flow path (having 78) radially inward (see Figs. 1 and 2) from the outer gas flow path; 
a liquid flow path (70) defined radially between the inner gas flow path and the outer gas flow path (see Figs. 1 and 2); and 
a core conduit (having 52) defined radially inward (see Fig. 1) from the inner gas flow path; and 
an outer housing gas flow path (from 90 radially out of 100) defined radially outward from the nozzle between an inner surface of the outer housing and an outer surface of the nozzle (see Fig. 1). 
In re Claim 11:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein a gas manifold (for compressed air) in fluid communication with at least one of the inner gas flow path or the outer gas flow path of the nozzle. 
In re Claim 12:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches at least one strut (34) operatively connecting the nozzle to the outer housing. 
In re Claim 13:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein the core conduit is coaxial with the outer gas flow path, the inner gas flow path and the outer housing gas flow path (see Fig. 1). 
In re Claim 14:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein the core conduit and the outer housing gas flow path are in fluid communication with a first gas source (12). 
In re Claim 15:  Patel teaches the invention as claimed and as discussed for Claims 10 and 14, above.  Patel further teaches wherein the inner gas flow path and the outer gas flow path are in fluid communication with a second gas source (air) different from the first gas source. 
In re Claim 16:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein a mixing zone defined downstream from an outlet of the nozzle has an air-to-liquid ratio of 400 to 1 (since most of the liquid is evaporated). 
In re Claim 17:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein a pressure drop across at least one of the core conduit or the outer housing gas flow path from a first position upstream from the nozzle to a second position downstream from the nozzle is 3 inches of water pressure or less (since outer housing flow path contains air, the pressure drop is only across the combustor wall).
Claims 1-4, 6-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tentorio et al (US 2019/0170355, foreign priority 12/04/2017).
In re Claim 1:  Tentorio teaches a nozzle (44) comprising: 
an outer gas flow path (having 104); 
an inner gas flow path (having 100) radially inward from the outer gas flow path (see Fig. 3); 
a liquid flow path (70/70b) defined radially between the inner gas flow path and the outer gas flow path (see Fig. 3); and 

In re Claim 2:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the core conduit is coaxial with (see Fig. 3) the outer gas flow path and the inner gas flow path. 
In re Claim 3:  T Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the core conduit is defined within a core nozzle shell (92). 
In re Claim 4:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the core conduit is in fluid communication with a first gas source (air). 
In re Claim 6:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the liquid flow path is defined between an inner diameter liquid distributor (106) and an outer diameter liquid distributor (96). 
In re Claim 7:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the inner gas flow path is defined between an inner heat shield (102) and a core nozzle shell (92). 
In re Claim 8:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the outer gas flow path defined between an outer nozzle shell (98) and an outer heat shield (96). 
In re Claim 9:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches an outer housing gas flow path (between 40 and 34) defined radially outward from the outer nozzle shell (see Fig. 2).
In re Claim 10:  Tentorio teaches an injector assembly (44) comprising: 
an outer housing (40); 
a nozzle (44) positioned within the outer housing (see Fig. 2), the nozzle including: 
an outer gas flow path (having 104); 
an inner gas flow path (having 100) radially inward from the outer gas flow path (see Fig. 3); 
a liquid flow path (70/70b) defined radially between the inner gas flow path and the outer gas flow path (see Fig. 3); and 
a core conduit (76) defined radially inward from the inner gas flow path (see Fig. 3); and 

In re Claim 11:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches a gas manifold (air) in fluid communication with at least one of the inner gas flow path or the outer gas flow path of the nozzle. 
In re Claim 12:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches at least one strut operatively connecting the nozzle to the outer housing (36 via 34). 
In re Claim 13:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches herein the core conduit is coaxial with (see Fig. 3) the outer gas flow path, the inner gas flow path and the outer housing gas flow path. 
In re Claim 14:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches wherein the core conduit and the outer housing gas flow path are in fluid communication with a first gas source (air). 
In re Claim 16:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches wherein a mixing zone defined downstream from an outlet of the nozzle has an air-to-liquid ratio of 400 to 1 (since most of the liquid is evaporated).
In re Claim 17:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches wherein a pressure drop across at least one of the core conduit or the outer housing gas flow path from a first position upstream from the nozzle to a second position downstream from the nozzle is 3 inches of water pressure or less (since outer housing flow path contains air, the pressure drop is only across the combustor wall).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741